 


114 HR 3130 IH: Zero Tolerance for Domestic Abusers Act
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3130 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2015 
Mrs. Dingell (for herself and Mr. Dold) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To protect victims of stalking from gun violence. 
 
 
1.Short titleThis Act may be cited as the Zero Tolerance for Domestic Abusers Act. 2.Addition of dating partners and individuals subject to restraining orders (a)DefinitionSection 921(a) of title 18, United States Code, is amended— 
(1)by striking paragraph (32) and inserting the following:  (32)The term intimate partner— 
(A)means with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and (B)includes— 
(i)a dating partner (as defined in section 2266); and (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.; and 
(2)in paragraph (33)(A)(ii)— (A)by inserting intimate partner, after former spouse,; and 
(B)by inserting intimate partner, after a spouse, each place it appears. (b)Addition of stalkingSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (8)(ii), by striking or at the end; 
(B)in paragraph (9), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of a misdemeanor crime of stalking.; and (2)in subsection (g)— 
(A)in paragraph (8)(C)(ii), by striking or at the end; (B)in paragraph (9), by striking the comma at the end and inserting ; or; and 
(C)by inserting after paragraph (9) the following:  (10)has been convicted in any court of a misdemeanor crime of stalking,.  
 
